Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 19, 2021 has been entered. The Applicant amended claims 1, 5, 8-10, 16-17, and 19-20, cancelled claim 4, and added claim 21. Claims 1-3 and 5-21 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 30, 2021. The examiner withdraws the 112(b) rejections and the Specification and Claims objections in light of the amendments to the Specification and Claims.
Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al. (US PGPUB US 20200287591 A1), hereinafter known as Bowler, in view of Reindel (US Patent No. H000956 H).
Regarding claim 1, Bowler teaches (Figs. 2A and 3A) a transmission device (119) comprising: 
a coupler (304) configured to convert a transmit signal to transmitted first guided electromagnetic waves that propagate along a surface of a transmission medium (114) without requiring an electrical return path ([0048] and [0068]), the coupler (304) further configured to convert to a receive signal, received first guided electromagnetic waves from a remote device that propagate along the surface of the transmission medium (114) without requiring an electrical return path ([0048] and [0068]); and a housing (205) configured to provide environmental protection to the coupler (304), the housing (205) including: an aperture section (205, aperture) configured to pass the transmitted first guided electromagnetic waves from the coupler (304) through an aperture side of the housing (205; [0177]), the aperture section (205, aperture) further configured to pass the received first guided electromagnetic waves ([0050]) to the coupler (304) through the aperture side of the housing (205; [0177]); a non-aperture section (205, left) configured to absorb radio frequency (RF) signals in a frequency range of the transmit signal and a frequency range of the receive signal ([0177]); and an 

    PNG
    media_image1.png
    857
    412
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    484
    media_image2.png
    Greyscale

However, Reindel teaches (Fig. 2c) wherein an isolator (36) includes one or more first absorbing elements (36) configured to suppress guided electromagnetic waves. (col. 3, lines 24-37).

    PNG
    media_image3.png
    169
    339
    media_image3.png
    Greyscale


Regarding claim 2, Bowler further teaches (Fig. 3A) wherein the aperture section comprises an RF- transparent material (opening material) and the non-aperture section comprises an RF absorbing material ([0177]).
Regarding claim 5, Bowler further teaches (Fig. 3A) wherein the isolator (302) includes one or more first conductive isolators (302) configured to reflect the transmitted second guided electromagnetic waves away from the non-aperture side of the housing (205, left; [0086]).
Regarding claim 6, Bowler further teaches (Fig. 3A) wherein the one or more first conductive isolators (302) are further configured to reflect the received second guided electromagnetic waves on the non- aperture side of the housing (205) away from the coupler (304; [0084]).
Regarding claim 7, Bowler further teaches (Fig. 3F) wherein the coupler (304) includes one or more second conductive isolators (302b) configured to reflect the transmitted second guided electromagnetic waves away from the non-aperture side of the housing (205; [0084]).

    PNG
    media_image4.png
    337
    421
    media_image4.png
    Greyscale

Regarding claim 8, Bowler does not specifically teach wherein the one or more first absorbing elements including absorbing discs that substantially surround, and are aligned perpendicular to, the transmission medium.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Reindel to include “one or more first absorbing elements including absorbing discs that substantially surround, and are aligned perpendicular to, the transmission medium,” as taught by Reindel, for the purpose of improving isolation and reducing undesired electromagnetic waves (see also col. 3, lines 30-37).
Regarding claim 10, Bowler does not specifically teach wherein the one or more first absorbing elements are further configured to suppress the received second guided electromagnetic waves.
However, Reindel teaches (Fig. 2c) one or more first absorbing elements (36) are further configured to suppress the received second guided electromagnetic waves 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Reindel to include “one or more first absorbing elements are further configured to suppress the received second guided electromagnetic waves,” as taught by Reindel, for the purpose of improving isolation and reducing undesired electromagnetic waves (see also col. 3, lines 30-37).
Regarding claim 12, Bowler further teaches (Fig. 3B) wherein the coupler (304) includes a planar launcher (310) and wherein the one or more first conductive isolators (302) are planar conductors ([0072]) aligned in a plane with the planar launcher (310; [0072]).

    PNG
    media_image5.png
    343
    532
    media_image5.png
    Greyscale


Regarding claim 15, Bowler further teaches (Figs. 2A and 3A) further comprising: a signal interface (306) coupled to the transceiver (206); wherein the housing (205) is further configured to provide environmental protection to the signal interface (306).
Regarding claim 16, Bowler further teaches (Fig. 2A) wherein the housing (205) has a prolate ellipsoid shape with an axis of rotation collinearly aligned with a longitudinal axis of the transmission medium (114).
Regarding claim 17, Bowler discloses (Figs. 2A and 3A) a method comprising: converting, via a coupler (304), a transmit signal to transmitted first guided electromagnetic waves that propagate along a surface of a transmission medium (114) without requiring an electrical return path ([0048] and [0068]); converting to a receive signal, via the coupler (304), received first guided electromagnetic waves from a remote device that propagate along the surface of the transmission medium (114) without requiring an electrical return path ([0048] and [0068]); passing, via an aperture section of a housing (205), the transmitted first guided electromagnetic waves from the coupler through an aperture side of the housing (205; [0177]); passing, via the aperture section of the housing (205), the received first guided electromagnetic waves to the coupler through the aperture side of the housing (205; [0177]); absorbing, via a non-aperture section of the housing (205, left), radio frequency (RF) signals in a frequency range of the transmit signal and a frequency range of the receive signal (205; [0177]) and suppressing transmissions (302), by the coupler (304), of transmitted second guided electromagnetic waves on a non-aperture side of the housing (205, left; [0086]), and suppressing reception, by the coupler (304), of received second guided transmission waves on the non-aperture side of the housing (205, left; [0086]) but does not specifically teach suppressing, via one or more first absorbing elements.
However, Reindel teaches (Fig. 2c) suppressing, via one or more first absorbing elements (36; col. 3, lines 24-37).

Regarding claim 18, Bowler further teaches (Fig. 3A) wherein the aperture section comprises an RF-transparent material (opening material) and the non-aperture section comprises an RF absorbing material ([0177]).
Regarding claim 19, Bowler further teaches (Fig. 3A) further comprising: suppressing, via an isolator (302), transmissions by the coupler (304) of transmitted second guided electromagnetic waves on a non-aperture side of the housing (205, left; [0086]); and suppressing, via the isolator (302), reception by the coupler (304) of received second guided electromagnetic waves on the non-aperture side of the housing (205, left; [0086]) but does not specifically teach wherein the isolator comprises one or more absorbing discs that substantially surround, and are aligned perpendicular to, the transmission medium.
However, Reindel teaches (Fig. 2c) wherein an isolator comprises one or more absorbing discs (36) that substantially surround, and are aligned perpendicular to, a transmission medium (col. 3, lines 24-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Reindel to include “wherein an isolator comprises one or more absorbing discs that substantially surround, and are aligned perpendicular to, a transmission medium,” as taught by Reindel, for the purpose of improving isolation and reducing undesired electromagnetic waves (see also col. 3, lines 30-37).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Reindel as applied to claim 1 above, and in further view of Merck et al. (US Patent No. 7859378 B2), hereinafter known as Merck, and Berkman et al. (US PGPUB 2005/0111533 A1), hereinafter known as Berkman.
Regarding claim 3, Bowler does not specifically teach wherein the aperture section and the non-aperture section are integrally constructed of an RF-transparent material and wherein the RF-transparent material of the non-aperture section is coated with an RF absorbing material.
However, Merck teaches (Fig. 1) wherein an aperture section (103) and a non-aperture section (105) are integrally constructed of an RF-transparent material (col. 2, lines 34-41).

    PNG
    media_image6.png
    528
    540
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Merck to include “wherein a aperture section and a non-aperture section are integrally constructed of an RF-transparent material,” as taught by Merck, for the purpose of improving resiliency of the housing (col. 2, lines 34-41).
Bowler in view of Merck does not specifically teach wherein the RF-transparent material of the non-aperture section is coated with an RF absorbing material.
However, Berkman teaches wherein the material of the non-aperture section is coated with an RF absorbing material ([0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Berkman to include “the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Reindel as applied to claim 8 above, and in further view of Hansen (US PGPUB 2005/0017825 A1).
Regarding claim 9, Bowler does not specifically teach wherein the coupler includes a horn launcher and wherein the coupler further includes one or more first absorbing elements comprising absorbing discs aligned perpendicular to the transmission medium.
Bowler does not specifically teach wherein the one or more first absorbing elements are absorbing discs aligned perpendicular to the transmission medium.
However, Reindel teaches (Fig. 2c) one or more first absorbing elements (36) comprising absorbing discs aligned perpendicular to the transmission medium (col. 3, lines 24-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Reindel to include “one or more first absorbing elements comprising absorbing discs aligned perpendicular to the transmission medium,” as taught by Reindel, for the purpose of improving isolation and reducing undesired electromagnetic waves (see also col. 3, lines 30-37).
Bowler in view of Reindel does not specifically teach wherein the coupler includes a horn launcher.
However, Hansen teaches wherein a coupler includes a horn launcher ([0009]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Hansen to include “wherein a coupler includes a horn launcher,” as taught by Hansen, for the purpose of reducing reflection by matching impedances (see also [0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Reindel as applied to claim 10 above, Bennett et al. (US PGPUB 2019/0296430 A1), hereinafter known as Bennett.
Regarding claim 11, Bowler does not specifically teach wherein the coupler includes one or more second absorbing elements configured to suppress the transmitted second guided electromagnetic waves.
However, Bennett teaches (Fig. 46K) wherein a coupler (4652) includes one or more second absorbing elements (4653) configured to suppress the transmitted second guided electromagnetic waves ([0482]).

    PNG
    media_image7.png
    403
    501
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Bennett to include “wherein a coupler includes one or more second absorbing elements configured to suppress the transmitted second guided electromagnetic waves,” as taught by Bennett, for the purpose of improving isolation in the coupler (see also [0477]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Reindel as applied to claim 1 above, and in further view of Hansen and Parsche (US PGPUB 2015/0130675 A1).
Regarding claim 13, Bowler does not specifically teach wherein the coupler includes a horn launcher and wherein the one or more first conductive isolators are reflective discs aligned perpendicular to the transmission medium.
However, Hansen teaches wherein a coupler includes a horn launcher ([0009]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Hansen to include “wherein a coupler includes a horn launcher,” as taught by Hansen, for the purpose of reducing reflection by matching impedances (see also [0035]).
Bowler in view of Hansen does not specifically teach wherein the one or more first conductive isolators are reflective discs aligned perpendicular to the transmission medium.
However, Parsche teaches (Fig. 1A) wherein one or more first conductive isolators are reflective discs (20) aligned perpendicular to the transmission medium (18).

    PNG
    media_image8.png
    804
    462
    media_image8.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Parsche to include “wherein .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler, in view of Bennett.
Regarding claim 20, Bowler teaches (Figs. 2A and 3A) a device (119) comprising: coupler means for converting (304) a transmit signal to transmitted guided electromagnetic waves that propagate along a surface of a transmission medium (114) without requiring an electrical return path ([0048] and [0068]), wherein the coupler means for converting (304) is further operable to convert to a receive signal, received guided electromagnetic waves from a remote device that propagate along the surface of the transmission medium (114) without requiring an electrical return path ([0048] and [0068]); and a housing (205) configured to provide environmental protection to the coupler means for converting (304), the housing (205) including: an aperture section (205, aperture) configured to pass the transmitted guided electromagnetic waves from the coupler means (304) through an aperture side of the housing (205; [0177]), the aperture section (205, aperture) further configured to pass the received guided electromagnetic waves ([0050]) to the coupler means (304) through the aperture side of the housing (205; [0177]); a non-aperture section (205, left) configured to absorb radio frequency (RF) signals in a frequency range of the transmit signal and a frequency range of the receive signal ([0177]) but does not specifically teach wherein the coupler means further includes one or more first absorbing planar pads configured to suppress transmission by the coupler means of transmitted second guided electromagnetic waves and further configured to suppress reception, by the coupler means, of received second guided electromagnetic waves; and an isolator configured to suppress transmissions by the coupler means of the transmitted second guided electromagnetic waves on a non-aperture side of the housing and further configured to suppress reception by the coupler means of the received second guided electromagnetic waves on the non-aperture side of the housing, the isolator including one or more second absorbing planar pads configured to suppress the transmitted second guided electromagnetic waves and further configured to suppress reception of received second guided electromagnetic waves.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Bennett to include “a coupler means further includes one or more first absorbing planar pads configured to suppress transmission by the coupler means of transmitted second guided electromagnetic waves and further configured to suppress reception, by the coupler means, of received second guided electromagnetic waves; and an isolator configured to suppress transmissions by the coupler means of the transmitted second guided electromagnetic waves on a non-aperture side of a housing and further configured to suppress reception by the coupler means of the received second guided electromagnetic waves on the non-aperture side of the housing, the isolator including one or more second absorbing planar pads configured to suppress the transmitted second guided electromagnetic waves and further configured to suppress reception of received second guided electromagnetic waves,” as taught by Bennett, for the purpose of improving isolation in the coupler (see also [0477]).
Regarding claim 21, Bowler does not specifically teach wherein the coupler comprises a planar launcher and wherein the one or more first absorbing elements comprise planar pads aligned in a plane with the planar launcher.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transmission device of Bowler with Bennett to include “wherein a coupler comprises a planar launcher and wherein the one or more first absorbing elements comprise planar pads aligned in a plane with the planar launcher,” as taught by Bennett, for the purpose of improving isolation in the coupler (see also [0477]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845